ORDER

WHEREAS, on January 8,1997, this court suspended petitioner from the practice of law for a period of 30 days, In Re Disciplinary Action Against Bieter, 557 N.W.2d 206 (Minn.1997); and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective immediately,
IT IS HEREBY ORDERED that petitioner Thomas J. Bieter be, and the same is, *499reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by January 8, 1998, and subject to 2 years’ probation upon the conditions set out in the court’s order of January 8,1997.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice